MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                  Nov 30 2015, 8:32 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Jane H. Conley                                          Gregory F. Zoeller
Indianapolis, Indiana                                   Attorney General of Indiana
                                                        Eric P. Babbs
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Nakisha Morris,                                         November 30, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A04-1504-CR-170
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable William J. Nelson,
Appellee-Plaintiff.                                     Judge.
                                                        Trial Court Cause No.
                                                        49F18-1307-FD-50148



Bradford, Judge.



                                    Case Summary

Court of Appeals of Indiana | Memorandum Decision 49A04-1504-CR-170 | November 30, 2015      Page 1 of 9
[1]   Appellant-Defendant Nakisha Morris was involved in the theft of several items

      from an Indianapolis-area CVS store. Following the theft, Morris and her

      cohorts fled the scene in a vehicle, a description of which was broadcast over

      police radio. Marian University Police Officer Stephen Dickey spotted and

      pursued the vehicle. The pursuit began approximately one block from campus.

      Officer Dickey followed the vehicle around the perimeter of the campus before

      finally heading off the vehicle and forcing it to stop. During the pursuit,

      passengers in the vehicle threw many of the stolen items out of the windows.


[2]   Appellee-Plaintiff the State of Indiana (“the State”) charged Morris with Class

      D felony theft. At trial, Morris argued that Officer Dickey was outside his

      jurisdiction when beginning pursuit of the vehicle and so the items found as a

      result of the stop should be suppressed. The trial court denied Morris’s motion

      to suppress and found Morris guilty. On appeal, Morris argues that the trial

      court erred in denying her motion to suppress. We affirm.



                            Facts and Procedural History
[3]   On July 31, 2013, Jay Estelle was working as the store manager of a CVS store

      located at 30th street and Lafayette Road in Indianapolis. (Tr. 7) As Estelle was

      watching the store’s security monitors, he noticed three women and one man

      acting suspiciously. (tr. 10-15) The women were each carrying a bag and

      placing store merchandise into the bags. (Tr. 13-17) One of the women yelled

      out to the others “we got to go,” at which point the four individuals “bolted”

      out of the store without paying for the merchandise. Tr. p. 18. The four

      Court of Appeals of Indiana | Memorandum Decision 49A04-1504-CR-170 | November 30, 2015   Page 2 of 9
      individuals entered a white Mazda in the store’s parking lot and left. (tr. 19-20,

      tr. 55) At some point before the group left the store, a CVS employee called the

      police and Indianapolis Metropolitan Police Officer Tiffany Wren was

      dispatched to the CVS to investigate. (Tr. 19)


[4]   Estelle followed the group in his vehicle and located them at a nearby

      apartment complex at which point he called the police to let them know of the

      group’s location. (Tr. 19-20) The three women then left the apartment complex

      in the same vehicle. The theft was reported over police radio along with the

      vehicle’s description and location. (Tr. 55)


[5]   Shortly thereafter, Marian University Police Officer Stephen Dickey, who had

      heard the radio broadcast, observed a white Mazda travelling eastbound on 30th

      Street at “at least twice the average normal traffic speed.” Tr. p. 55. Officer

      Dickey activated his emergency lights and siren and followed the vehicle. (Tr.

      57) The Mazda turned north onto Cold Spring Road and passed another

      vehicle by crossing over a double yellow line into the oncoming traffic lane.

      (Tr. 72-73) While pursuing the Mazda, Officer Dickey and Estelle both

      reported that the vehicle’s occupants were throwing various items out of the

      windows. (Tr. 21, 74) Ultimately, Officer Dickey was able to head-off the

      vehicle as it was passing through the Cold Spring School parking lot. (Tr. 75)


[6]   Officer Tiffany Wren and two other Marian Unviersity Police Officers arrived

      at the scene to assist Officer Dickey. (Tr. 76, 98) After being removed from the

      vehicle, the suspects were identified as Shaneque Dotson, Keania Harris, and


      Court of Appeals of Indiana | Memorandum Decision 49A04-1504-CR-170 | November 30, 2015   Page 3 of 9
      Morris. (Tr. 98, 110) Officers found two items of Nivea lip balm in Morris’s

      pocket. (Tr. 104) Officers also recovered several items from the side of the road

      believed to have been thrown from the vehicle, including personal hygiene

      items, several pairs of socks, and a canvas handbag. (tr. 80, 99-101, Ex. 11-14)

      The lip balm, socks, and hygiene items were identified by Estelle as belonging

      to the CVS. (Tr. 21-22)


[7]   The State charged Morris with one count of Class D felony theft. (App. 17) On

      February 18, 2015, the trial court conducted a bench trial. (Tr. 2) The trial

      court admitted into evidence an aerial photo of the Marian University campus,

      adjacent areas, and the approximate location of the traffic stop. (Ex. 3) The

      trial court also admitted maps from Marian’s website which illustrate the

      territorial extent of campus and the streets running through and adjacent to the

      campus. (Ex. A, B) The maps show that 30th Street is essentially the southern

      boundary of the campus and Cold Spring Road the eastern boundary of the

      majority of the campus. (id) The University also owns several houses along

      Winfield Avenue, Sharon Avenue, and 33rd Street––streets which make up the

      block immediately adjacent to the southwestern corner of campus––which are

      used as student and faculty housing. (Tr. 51)


[8]   The trial court also admitted a resolution of the Marian University Board of

      Trustees dated July 27, 2013, in which the Trustees agreed to extend the

      jurisdiction of University police officers’ jurisdiction in accordance with Indiana

      Code section 21-17-5-5 to include certain law enforcement activities within

      Marion County. (Ex. 1) The Trustees notified the Marion County Sheriff’s

      Court of Appeals of Indiana | Memorandum Decision 49A04-1504-CR-170 | November 30, 2015   Page 4 of 9
       Office, Indiana State Police, and IMPD of the Trustees’ resolution on July 22,

       2014. (Ex. 2)


[9]    Throughout trial, Morris objected to the admission of evidence obtained after

       and as a result of Officer Dickey’s pursuit and stop of the Mazda, arguing that

       Officer Dickey was outside his jurisdiction when he began pursuit of the

       vehicle. (Tr. 67-72) The trial court overruled Morris’s objection because the

       pursuit and stop occurred on streets passing through and adjacent to the Marian

       campus. (tr. 68, 71-72) The trial court found Morris guilty and, on April 14,

       2015, sentenced Morris to 730 days with credit for two days served and the

       remaining 726 days suspended to probation. (App. 8, 9, 13)



                                 Discussion and Decision
[10]   Morris argues that the trial court erred by admitting evidence found during or as

       a result of Officer Dickey’s pursuit of Morris because Officer Dickey was

       outside his jurisdiction when initiating the stop.


[11]   The admission or exclusion of evidence lies within the sound discretion of the

       trial court and we will reverse such a decision only if the trial court abused that

       discretion. Kindred v. State, 973 N.E.2d 1245, 1252 (Ind. Ct. App. 2012). An

       abuse of discretion occurs when the trial court’s decision is clearly against the

       logic, facts, and circumstances presented. Id. We do not reweigh evidence or

       judge the credibility of witnesses, and we consider conflicting evidence most

       favorable to the trial court’s ruling. Id. We may affirm the trial court’s


       Court of Appeals of Indiana | Memorandum Decision 49A04-1504-CR-170 | November 30, 2015   Page 5 of 9
       judgment if it is sustainable on any legal basis supported by the record. Ratliff v.

       State, 770 N.E.2d 807, 809 (Ind. 2002).


[12]   Indiana Code section 21-17-5-2 authorizes postsecondary educational

       institutions to “[a]ppoint police officers for the educational institution for which

       it is responsible.” Indiana Code section 21-17-5-5 governs the extent of

       university police officers’ jurisdictions:


               (b) A police officer appointed under this chapter may exercise the
               powers granted under this chapter upon any real property owned
               or occupied by the educational institution employing the police
               officer, including the streets passing through and adjacent to the
               educational institution. An institution may extend a police
               officer’s territorial jurisdiction in accordance with subsection (c).
               (c) An institution may extend a police officer’s territorial
               jurisdiction to the entire state, or to any part of the state, if:
                       (1) the board of trustees adopts a resolution specifically
                       describing the territorial jurisdiction of a police officer
                       appointed under this chapter; and
                       (2) the board of trustees notifies the:
                                (A) superintendent of the state police department;
                                and
                                (B) sheriff of the county in which the institution is
                                primarily located (or the chief of police of the
                                consolidated city, if the institution is primarily
                                located in a consolidated city);
               of the boundaries of the extended territorial jurisdiction.

[13]   The undisputed evidence is that at the time Officer Dickey initially spotted the

       Mazda travelling eastbound on 30th Street, Officer Dickey was travelling

       southbound on Sharon Avenue as part of his regular patrol of the student

       Court of Appeals of Indiana | Memorandum Decision 49A04-1504-CR-170 | November 30, 2015   Page 6 of 9
       houses. (Tr. 54) Sharon Avenue is approximately one block west of the western

       boundary of the Marian campus. (ex. A) Officer Dickey turned on his

       emergency lights while still on Sharon Street. (Tr. 59) Once Officer Dickey

       turned onto 30th Street, the Mazda was still travelling on 30th and was directly in

       front of Marian’s football stadium. (Tr. 59) Officer Dickey then pursued the

       vehicle east on 30th and then north on Cold Spring Road. This pursuit took the

       vehicles along the entire southern boundary of the University (30th Street) and

       along the majority of the eastern boundary (Cold Spring Road). We think that

       this evidence clearly establishes that Officer Dickey began and continued

       pursuit of the vehicle on streets which are adjacent to Marian University and/or

       property owned by Marian University.


[14]   Even assuming Officer Dickey was not on streets which were adjacent to

       Marian University for purposes of Section 21-17-5-5-(b), the Marian Trustees

       agreed to extend the jurisdiction of University police officers in accordance with

       Indiana Code section 21-17-5-5(c) to include law enforcement activities within

       Marion County. Additionally, Indiana Code section 21-17-5-4(a)(4) places

       upon university officers “[t]he duty to assist and cooperate with other law

       enforcement agencies and law enforcement officers.”


[15]   Morris argues that the Marian Trustees failed to comply with Section 21-17-5-

       5(c)(2), requiring notice of expansion of jurisdiction to be sent to state and local




       Court of Appeals of Indiana | Memorandum Decision 49A04-1504-CR-170 | November 30, 2015   Page 7 of 9
       police departments, prior to the events at issue here. 1 However, Morris cites no

       authority to support her position or otherwise explain how the Trustee’s failure

       to comply with an administrative notice requirement designed to facilitate

       communication among police departments implicates her constitutional rights

       against unlawful search and seizure as would be required for the evidence to be

       suppressed.


[16]            Evidence should be suppressed only if it can be said that the law
                enforcement officer had knowledge, or may properly be charged
                with knowledge, that the search was unconstitutional under the
                Fourth Amendment….[S]uppression is appropriate only where
                police acts are sufficiently culpable and suppression can
                meaningfully deter those acts. The good-faith inquiry is confined
                to the objectively ascertainable question whether a reasonably
                well trained officer would have known that the search was illegal
                in light of all of the circumstances.


       Shotts v. State, 925 N.E.2d 719, 724 (Ind. 2010) (citations and quotations

       omitted) (Indiana Supreme Court held that it was appropriate to admit a

       firearm into evidence found by police while executing in good faith an Alabama

       arrest warrant which was later determined to be defective).


[17]   Here, Morris’s argument fails for two reasons: (1) Morris’s Fourth amendment

       rights are not violated by failure by the Marian Trustees to comply with inter-




       1
         Marian did not send the notice under subsection (c)(2) until July 22, 2014, approximately one year after the
       events at issue in this case. We also note that, for purposes of her argument, Morris inaccurately assumes
       that Officer Dickey initiated the stop on streets which are not adjacent to Marian University and/or property
       owned by Marian University.

       Court of Appeals of Indiana | Memorandum Decision 49A04-1504-CR-170 | November 30, 2015            Page 8 of 9
       department notice requirement and (2) Officer Dickey was operating under the

       reasonable assumption that he was within his jurisdiction and had no reason to

       know that the Trustees had not given notice to local and state police

       departments. Accordingly, the trial court did not err in denying Morris’s

       motion to suppress.


[18]   The judgment of the trial court is affirmed.


       Baker, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1504-CR-170 | November 30, 2015   Page 9 of 9